Alexander, C.J.
(concurring) — I agree with the majority
opinion in every respect. I write separately only for the purpose of indicating that I do not subscribe to the view expressed by Justice Talmadge, in his concurring opinion, that the “State is free to again charge Walsh with any charges it dismissed as part of the plea agreement with Walsh.” Concurrence at 11. That issue was not presented to this court and, consequently, it was not briefed by the parties or discussed at argument. In my view, it is inappropriate for us to put our imprimatur on a charge or charges that have not yet and may never be leveled. Under principles of separation of powers, the charging decision is for the prosecuting attorney and we should resist the temptation to dispense hints that might influence that decision. If and when the dismissed charges are refiled, Walsh can, if he desires, squarely present the issue of the validity of the charge to the trial court. Only then would the issue be ripe for resolution.
Sanders, J., concurs with Alexander, C.J.